                                                      U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District of New York

                                                      Th e Silvio J. Mollo Building
                                                      One Saint Andrew's Plaza
                                                      New York, New York 10007


                                                      March 16, 2020

ByECF
Hon. Alvin K. Hellerstein                                                             USDC SDNY
United States District Judge                                                          DOCUMENT
Southern District of New York
500 Pearl Street
                                                                                      ELECTRONICALLY FIL[ [)   I
                                                                                      DOC #:_ _ _+--=-+---     ,
New York, New York 10011
                                                                                      DATE FILED:   ~    ~-J
   Re:     United States v. Chealique Curry, 19 Cr. 742 (AKH)


Dear Judge Hellerstein:

    A conference in the above-captioned case is scheduled for Friday, March 20, 2020. In the
Government's prior letter requesting a conference date, the Government noted that defense counsel
had not been able to visit the defendant at the Metropolitan Correctional Center due to that
facility's closure, and the parties would seek to reschedule the conference if defense counsel
remained unable to visit the defendant. (See ECF No. 28 .)

    In light of the closure of the Metropolitan Correctional Center due to COVID-19, the parties
respectfully request that the conference be adjourned for thirty days to permit defense counsel time
to consult with their client.

    The Government also respectfully requests that the Court exclude time under the Speedy Trial
Act until the next conference date. The ends of justice served by granting such an exclusion
outweigh the best interests of the public and the defendant in a speedy trial because the exclusion
will permit the defendant time to consult with his client about the future disposition of the case.
Defense counsel does not object to the exclusion of time.

                                               Respectfully submitted,

                                               GEOFFREY S. BERMAN
                                               United States Attorney


                                          by     Ai~
                                               Andrew A. Rohrbach
                                               Assistant United States Attorney
                                               (212) 637-2345


   ft) _k
    ,.
                     y'./&-,,~                  ---
